[Cite as Mirto v. Trumbull Correctional Inst., 2010-Ohio-3153.]

                                       Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




ARTHUR L. MIRTO

       Plaintiff

       v.

TRUMBULL CORRECTIONAL INSTITUTION

       Defendant

        Case No. 2009-08969-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       On October 8, 2009, a van owned by plaintiff, Arthur L. Mirto, was
damaged by an employee of defendant, Trumbull Correctional Institution (TCI). Plaintiff
filed this complaint seeking to recover damages in the amount of $596.84, the total cost
of vehicle repair. In his complaint, plaintiff advised he carries insurance coverage for
vehicle repair with a $250.00 deductible provision and he acknowledged his insurer paid
$346.84 toward the cost of repair. Pursuant to the provisions of R.C. 2743.02(D)1,
plaintiff’s damage claim is limited to $250.00, his insurance coverage deductible.
Plaintiff submitted the $25.00 filing fee and he has requested reimbursement of that cost
along with his damage claim.
        {¶ 2} 2)       Defendant filed an investigation report admitting liability for the
damage to plaintiff’s vehicle.



        1
          R.C. 2743.02(D) provides in pertinent part:
        “(D) Recoveries against the states shall be reduced by the aggregate of insurance proceeds,
                                       CONCLUSIONS OF LAW
        {¶ 3} 1)       Negligence on the part of defendant has been established. Johnson
v. State Highway Patrol (2002), 2001-12347-AD; Zapf v. Highway Patrol, Ct. of Cl. No.
2006-07511-AD, 2007-Ohio-3104; Landman v. Ohio State Highway Patrol, Ct. of Cl. No.
2007-01801-AD, 2007-Ohio-2414; Hutchison v. State Highway Patrol, Ct. of Cl. No.
2008-06318-AD, 2008-Ohio-5627; Kovacik v. Ohio State Hwy. Patrol, Ct. of Cl. No.
2008-09619-AD, 2009-Ohio-1592.
        {¶ 4} 2)       Plaintiff has suffered damages in the amount of $250.00, plus the
$25.00 filing fee which may be reimbursed as compensable costs pursuant to R.C.
2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.




                                      Court of Claims of Ohio
                                                                                    The Ohio Judicial Center
                                                                            65 South Front Street, Third Floor
                                                                                       Columbus, OH 43215
                                                                             614.387.9800 or 1.800.824.8263
                                                                                        www.cco.state.oh.us




ARTHUR L. MIRTO

       Plaintiff

       v.

TRUMBULL CORRECTION INSTITUTION

       Defendant

        Case No. 2009-08969-AD

Deputy Clerk Daniel R. Borchert


disability award, or other collateral recovery received by the claimant.”
ENTRY OF ADMINISTRATIVE
DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $275.00, which includes the filing fee. Court costs are
assessed against defendant.




                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:

Arthur L. Mirto                            Gregory C. Trout, Chief Counsel
5677 Stanford Avenue                       Department of Rehabilitation
Austintown, Ohio 44515                     770 West Broad Street
                                           Columbus, Ohio 43222
RDK/laa
2/25
Filed 3/12/10
Sent to S.C. reporter 7/1/10